Exhibit 10.1

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
July 13, 2011 (“Effective Date”) by and between Verint Systems Inc. (the
“Company”) and Peter D. Fante (“Executive”).

 

WHEREAS, the Executive currently holds the position indicated on Schedule I
hereto with the Company (the “Position”) and desires to continue in such
Position, pursuant to the terms and conditions set forth in this Agreement;

 

WHEREAS, the Company desires to continue to employ the Executive in the
Position; and

 

WHEREAS, both parties wish to set forth their understanding and agreement
regarding the employment of the Executive by the Company;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.             Term of Employment.  Subject to the provisions of Section 9
hereof and Annex A of this Agreement, Executive shall be employed by the Company
for a period commencing on the Effective Date and ending on January 31, 2013
(the “Employment Term”) on the terms and subject to the conditions set forth in
this Agreement; provided, however, that commencing with February 1, 2013, and on
each anniversary thereafter (each an “Extension Date”), the Employment Term
shall be automatically extended for an additional one-year period, unless the
Company or Executive provides the other party hereto 90 days prior written
notice before the next Extension Date that the Employment Term shall not be so
extended.

 

2.             Position.

 

a.             During the Employment Term, Executive shall serve in the capacity
of the Position.  In such Position, Executive shall perform duties of the type
customarily performed by persons serving in such Position at corporations of the
size, type and nature of the Company.  Executive shall report to the President &
Chief Executive Officer of the Company and the Board, as appropriate
(“Supervisor”).

 

b.             During the Employment Term, Executive will devote Executive’s
full business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of Executive’s Supervisor; provided in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Sections 10 or 11
hereof.

 

3.             Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary at the annual rate indicated on Schedule I hereto,
payable in regular installments in accordance with the Company’s payroll
practices for senior executive officers.  Executive shall

 

--------------------------------------------------------------------------------


 

be entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of Executive’s Supervisor
and/or the Committee, as applicable.  Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

 

4.             Annual Bonus.  With respect to the fiscal year beginning with
February 1, 2009 and each full fiscal year during the Employment Term, Executive
shall be eligible to earn an annual bonus award the target for which is set
forth on Schedule I hereto (the “Target”) based upon the achievement of
performance goals established by Executive’s Supervisor (or the Committee, if
applicable).  Executive shall be entitled to such increases in the Target, if
any, as may be determined from time to time in the sole discretion of
Executive’s Supervisor (or the Committee, if applicable).  Executive’s annual
bonus award, as in effect from time to time, is hereinafter referred to as the
“Annual Bonus.”  The Annual Bonus will be paid in accordance with the Company’s
normal payroll practices for senior executive bonuses, but no later than the
later of the 15th calendar day of the third month following the end of
Executive’s first taxable year in which the right to payment is no longer
subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A) or the 15th calendar day of the third month following the end of
the Company’s first taxable year in which the right to payment is no longer
subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A).  The determination as to whether the performance goals have been
achieved and whether and to what extent any bonus is to be paid with respect to
such achievement shall be made in the sole discretion of the Supervisor (or the
Committee, if applicable) and shall be consistent with and subject to the
requirements set forth in Section 162(m) of the Code with respect to individuals
who are “covered employees” within the meaning of Section 162(m) of the Code. 
For the avoidance of doubt, unless otherwise provided in this Agreement,
Executive’s Annual Bonus shall remain subject to a “substantial risk of
forfeiture” until the date when the Supervisor or the Committee (as applicable)
makes a determination as to the satisfaction of the relevant performance goal or
goals relating to such bonus and the extent of the payment thereof.

 

5.             Change in Control.  Upon a Change in Control (as defined herein
or in the applicable stock incentive compensation plan), if outstanding equity
awards held by all senior executives of the Company are not assumed in
connection with such Change in Control, all Executive’s outstanding equity
awards shall vest and become non-forfeitable, with any outstanding stock options
immediately vesting and becoming exercisable, the restriction period (including
any vesting requirements) on any restricted stock and restricted stock units
held by Executive shall lapse, and any other vesting requirements or conditions
with respect to the foregoing or other equity-based awards (including any
“phantom” awards) held by Executive shall lapse and be disregarded.  For
purposes of this Section 5, an equity award shall be considered assumed if, and
only if, each of the following conditions are met: (i) stock options and stock
appreciation rights are converted into a replacement award in a manner that
complies with Section 409A and preserves the intrinsic value of the equity award
on the date of the Change in Control; (ii) restricted stock units and restricted
stock awards are converted into a replacement award covering a number of shares
of common stock of the entity effecting the Change in Control (or a successor or
parent corporation), as determined on a basis no less favorable to the holder of
such award than the treatment applied to shareholders generally; provided that
to the extent that any portion of the consideration received by holders of the
Company common stock in the Change in Control transaction is not in the form of
the common

 

2

--------------------------------------------------------------------------------


 

stock of such entity (or a successor or parent corporation), the number of
shares covered by the replacement award shall be based on the average of the
high and low selling prices of the common stock of such entity (or a successor
or parent corporation) that is the subject of the replacement award on the
established stock exchange on the trading day immediately preceding the date of
the Change in Control; (iii) the replacement award contains provisions for
scheduled vesting, attainability of performance targets (if applicable) and
treatment on termination of employment (including the definition of Cause and
Good Reason as set forth in the controlling document) that are no less favorable
to the holder than the underlying award being replaced (including taking into
account any provisions of any employment agreement), and all other terms of the
replacement award (other than the security and number of shares represented by
the replacement award) are no less favorable to the holder than the underlying
award; and (iv) the security represented by the replacement award is of a class
that is publicly held and traded on an established stock exchange.  In the event
Executive’s awards are assumed in connection with a Change in Control in
accordance with this Section 5, his underlying award(s), and any replacement
award(s), shall be treated no less favorably than the standards set forth in
clauses (i) through (iv) of the preceding sentence.

 

6.             Employee Benefits.  During the Employment Term, Executive shall
receive employee benefits and be eligible to participate in all employee benefit
plans in a manner commensurate with other senior executive officers of the
Company.

 

7.             Business Expenses; Perquisites; Vacation.

 

a.             Expenses.  During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company policies
and subject to the Reimbursement Rules (as described in
Section 13(h)(v) hereof).

 

b.             Perquisites.  During the Employment Term, the Company shall
provide Executive with the perquisites indicated on Schedule I hereto, if any.

 

c.             Vacation.  Executive shall be entitled to the number of weeks of
paid vacation per calendar year provided for on Schedule I hereto.

 

8.             Clawback.  Notwithstanding anything to the contrary, if the
Company’s financial statements for FY 2007 and thereafter are restated due to
material noncompliance, as a result of misconduct by Executive, with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year, Executive shall, at the request of the Committee, return or
forfeit, as applicable, all or a portion (but no more than 100%) of any bonus or
any incentive award (including equity awards) made to Executive during the
Employment Term as incentive for the specific fiscal year or years (in the case
of equity awards granted during the Employment Term, the portion of the award
vested during such fiscal year or years) required to be restated for FY 2007 and
thereafter.  For example, if Executive is granted an award in FY 2009 (and
during the Employment Term) that vests in installments based on performance in
FY 2010 and 2011, and the Company’s financial statements for FY 2010 are
required, as a result of misconduct by Executive, to be restated due to material
noncompliance with any financial reporting requirements as set forth above, the
portion of the award which vests in FY 2010 based on

 

3

--------------------------------------------------------------------------------


 

achievement of the performance targets for FY 2010 shall be subject to clawback
in accordance with this Section 8, but the portion of the award which vests in
FY 2011 shall not be subject to forfeiture or clawback.  Or, if based on the
same facts as set forth in the preceding sentence, Executive is paid a bonus in
FY 2011 for performance in FY 2010, such bonus shall be subject to clawback in
accordance with this Section 8, but not any bonus paid for any other fiscal
year.  The amount to be recovered from Executive shall be the amount by which
the bonus or incentive compensation award exceeded the amount that would have
been payable to Executive had the financial statements been initially filed as
restated (including, but not limited to, the entire award), as reasonably
determined by the Committee.  The Committee shall determine whether the Company
shall effect any such recovery (i) by seeking repayment from Executive, (ii) by
reducing (subject to applicable law, including Section 409A, and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to Executive under any compensatory plan, program or
arrangement maintained by the Company, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s compensation practices, or (iv) by any combination
of the foregoing.

 

9.             Termination.  The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 60 days
advance written notice of any resignation of Executive’s employment. 
Notwithstanding any other provision of this Agreement, the provisions of this
Section 9 and Annex A shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.

 

a.             Termination by the Company for Cause or by Executive’s
Resignation Without Good Reason.

 

(i)            The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 9(b)(ii) hereof).

 

(ii)           For purposes of this Agreement, “Cause” shall mean:
(A) (i) conviction of, or plea of guilty or nolo contendere to a felony or
(ii) indictment for a crime involving dishonesty, fraud or moral turpitude which
is materially harmful to the Company or any of its Subsidiaries (including
reputational harm); (B) willful and intentional breach by Executive of
Executive’s obligations to the Company or any of its Subsidiaries or pursuant to
this Agreement which is materially harmful to the Company or any of its
Subsidiaries; (C) willful misconduct, or any willful dishonest or willful
fraudulent act by Executive in connection with Executive’s performance of his
duties for the Company which is materially harmful to the Company; (D) material
violation of any U.S. federal securities laws, rules or regulations, as
determined by a U.S. court or any other U.S. government body of compliant
jurisdiction; (E) material violation of any material Company policy or procedure
provided to Executive, including without limitation a material violation of the
Company’s Code of Business Conduct and Ethics and the Company’s policies on
harassment, discrimination or substance abuse, resulting in material and
demonstrable harm to the Company; or (F) Executive’s gross neglect of his
material

 

4

--------------------------------------------------------------------------------


 

duties for the Company which is materially harmful to the Company or any of its
Subsidiaries; provided that Executive does not cure such misconduct described in
(B), (C) or (F), or such misconduct is not susceptible to cure, within 15 days
following his receipt from the Company of written notice of the same. No
termination for Cause shall qualify as a termination for Cause under this
Agreement unless made by a majority of the Board, at a meeting of the Board,
held for such purpose, where Executive and his counsel had an opportunity, on at
least 15 days notice, to be heard before the Board.

 

(iii)          If Executive’s employment is terminated by the Company for Cause,
or if Executive resigns without Good Reason, Executive shall be entitled to
receive:

 

(A)          the Base Salary through the date of termination;

 

(B)           any Annual Bonus earned, but unpaid, as of the date of termination
for the immediately preceding fiscal year, paid in accordance with Section 4
hereof;

 

(C)           to the extent permitted by the Company’s vacation policy or to the
extent required by applicable law, payment for accrued but unused vacation;

 

(D)          such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company; and

 

(E)           any amounts owed to Executive under Section 13(c) hereof (the
amounts described in clauses (A) through (E) hereof being referred to as the
“Accrued Rights” ).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 9(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

b.             Termination by the Company Without Cause or Resignation by
Executive for Good Reason (Whether or Not in Connection With a Change in
Control).

 

(i)            The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for Good
Reason.

 

(ii)           For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following events without Executive prior written
consent (A) a significant reduction in Executive’s authorities duties, position,
titles or reporting status (other than in accordance with Schedule I hereto);
(B) the assignment to Executive of duties inconsistent with Executive’s status
as Position or an adverse alteration in the nature of Executive’s duties and/or
responsibilities, reporting relationships, positions, titles or authority (other
than in accordance with Schedule I hereto); (C) following a Change in Control,
Executive ceasing to be the chief legal officer of a publicly traded company;
(D) a material reduction by the Company in Executive’s Base Salary or Target
bonus; (E) the Company’s provision of a non-

 

5

--------------------------------------------------------------------------------


 

extension notice under Section 1 hereof; or (F) the relocation of Executive’s
place of employment or the Company’s corporate headquarters by more than 25
miles from their location as of the Effective Date; (G) a material breach by the
Company of any provision of this Agreement or any other agreement between
Executive and Company and its Subsidiaries or (H) any failure by the Company to
obtain the assumption in writing of any obligation of the Company or any
affiliate to perform any agreement between Executive and the Company or any
affiliate by any successor to all or substantially all of the assets of the
Company, whether by operation of law or contractually, as of the date of such
transaction, provided that the events described in this Section 9(b)(ii) shall,
except with respect to the foregoing clause (E), constitute Good Reason only if
the Company fails to cure such event within 30 days after receipt from Executive
of written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 90th day following
the later of its occurrence or Executive’s knowledge thereof, unless Executive
has given the Company written notice thereof prior to such date.

 

(iii)          If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive:

 

(A)          the Accrued Rights; and

 

(B)           subject to Executive’s continued compliance with the provisions of
Sections 10 and 11 hereof:

 

(1)           a lump sum cash payment of the Base Salary, as in effect on the
date of termination of Executive’s employment or, if higher, as of the date
immediately prior to the first event or circumstance constituting Good Reason in
connection with such departure, equal to the number of months set forth on
Schedule I hereto after the date of such termination, payable on the 60th
calendar day following the termination of Executive’s employment;

 

(2)           a lump sum cash payment of a pro rata portion of the Annual Bonus,
if any, that Executive would have been entitled to receive pursuant to Section 4
hereof in such year following the conclusion of the performance period, based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment and Executive’s and the Company’s
actual performance for the applicable performance period, payable at the same
time bonuses are paid to other senior executives of the Company for such fiscal
year, but no later than the later of the 15th calendar day of the third month
following the end of Executive’s first taxable year in which the right to
payment is no longer subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A) or the 15th calendar day of the third month following
the end of the Company’s first taxable year in which the right to payment is no
longer subject to a “substantial risk of forfeiture” (the “Pro Rata Bonus”);

 

(3)           a lump sum cash payment equal to the percentage set forth on
Schedule I hereto of the average Annual Bonus actually paid or payable with
respect to the three most recently completed years (or, if three years have not
been completed, such fewer number of completed years, or, if no year has been
completed, the Target), payable on the 60th calendar day following termination
of Executive’s employment; and

 

6

--------------------------------------------------------------------------------


 

(4)           for the number of months set forth on Schedule I hereto, following
the date of termination of employment, the Company will reimburse the Executive
for the cost (on a grossed-up basis) of maintaining health benefits under a
group health plan of the Company or a Subsidiary of the Company; provided that
(i) the Executive timely elects the continuation of group health plan benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
(ii) the Executive makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage, and (iii) such reimbursement shall comply with the
Reimbursement Rules (as described in Section 13(h)(v) hereof).  The parties
acknowledge that this coverage will count towards the Company’s and such group
health plan’s obligation to provide Executive with the right to continuation
coverage pursuant to COBRA and that Executive will be able to continue such
coverage at his or her own expense for the balance of the period provided under
COBRA.  For the avoidance of doubt, the foregoing will not cover any short-term
or long-term disability insurance benefits.

 

Following Executive’s termination of employment under this Section 9(b) by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation for Good Reason, in each case, which does not
qualify as a Change in Control Termination, except as set forth in this
Section 9(b)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement unless Executive’s termination is also a
Change in Control Termination.   In this event, Executive shall be entitled to
the additional payments, benefits or entitlements under Annex A.

 

c.             Termination Upon Death.

 

(i)            The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death.

 

(ii)           Upon termination of Executive’s employment hereunder upon
Executive’s death, Executive’s estate shall be entitled to receive:

 

(A)          the Accrued Rights;

 

(B)           a lump sum cash payment of the Pro Rata Bonus, if any, payable as
provided in Section 9(b)(iii)(B)(2) hereof; and

 

(C)           for the number of months set forth on Schedule I hereto, following
the date of termination of employment, the Company will reimburse the
Executive’s spouse and eligible dependents for the cost (on a grossed-up basis)
of maintaining health benefits for Executive’s spouse and eligible dependents
under a group health plan of the Company or a Subsidiary of the Company;
provided that (i) Executive’s spouse and/or legal guardian for Executive’s
eligible dependents timely elects the continuation of group health plan benefits
under COBRA, (ii) Executive’s spouse and/or legal guardian for Executive’s
eligible dependents makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage, and (iii) such reimbursement shall comply with the
Reimbursement Rules (as described in Section 13(h)(v) hereof).  The

 

7

--------------------------------------------------------------------------------


 

parties acknowledge that this coverage will count towards the Company’s and such
group health plan’s obligation to provide Executive’s spouse and eligible
dependents with the right to continuation coverage pursuant to COBRA and that
Executive’s spouse and/or eligible dependents will be able to continue such
coverage at their own expense for the balance of the period provided under
COBRA.  For the avoidance of doubt, the foregoing will not cover any short-term
or long-term disability insurance benefits.

 

Following Executive’s termination of employment due to death, except as set
forth in this Section 9(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

d.             Termination Upon Disability.

 

(i)            The Employment Term and Executive’s employment hereunder shall be
terminated by the Company if Executive becomes disabled within the meaning of
the Company’s applicable long-term disability plan then in effect
(“Disability”).

 

(ii)           Upon termination of Executive’s employment hereunder for
Disability, Executive or Executive’s estate (as the case may be) shall be
entitled to receive:

 

(A)          the Accrued Rights;

 

(B)           a lump sum cash payment of the Pro Rata Bonus, if any, payable as
provided in Section 9(b)(iii)(B)(2) hereof;

 

(C)           a lump sum cash payment equal to the greater of (i) six months or
(ii) the number of full and partial months from the date of termination of
employment and until the date on which the Executive would be eligible to
receive benefits under the Company’s long-term disability plan applicable to the
Executive (but in no event more than 12 months) (such greater period, the
“Overlap Period”) of the Base Salary, as in effect on the date of termination of
Executive’s employment, payable on the 60th calendar day following termination
of Executive’s employment; and

 

(D)          for a period equal to the Overlap Period following the date of
termination of employment, the Company will reimburse the Executive for the cost
(on a grossed-up basis) of maintaining health benefits under a group health plan
of the Company or a Subsidiary of the Company; provided that (i) the Executive
timely elects the continuation of group health plan benefits under COBRA,
(ii) the Executive makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage, and (iii) such reimbursement shall comply with the
Reimbursement Rules (as described in Section 13(h)(v) hereof).  The parties
acknowledge that this coverage will count towards the Company’s and such group
health plan’s obligation to provide Executive with the right to continuation
coverage pursuant to COBRA and that Executive will be able to continue such
coverage at his or her own expense for the balance of the period provided under
COBRA.  For the avoidance of doubt, the foregoing will not cover any short-term
or long-term disability insurance benefits.

 

8

--------------------------------------------------------------------------------


 

Following Executive’s termination of employment due to Disability, except as set
forth in this Section 9(d)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

e.             Termination by the Company Without Cause or Resignation by
Executive for Good Reason Which Qualifies as a Change in Control Termination (as
defined in Annex A).  If the Employment Term and Executive’s employment
hereunder is terminated by the Company without Cause or by Executive’s
resignation for Good Reason, in either case, in a manner that qualifies as a
Change in Control Termination within the meaning of Annex A, Executive shall be
entitled to the payments, benefits and entitlements under
Section 9(b)(iii) hereof as well as the additional payments, benefits and
entitlements under Annex A.

 

f.              Expiration of Employment Term.  In the event that the Company
elects not to extend the Employment Term pursuant to Section 1 hereof, such
event will constitute Good Reason.  In the event Executive does not terminate
Executive’s employment for Good Reason (as provided above), the Employment Term
will expire on the Extension Date that immediately follows the date of the
notice of non-extension.  In the event Executive elects not to extend the
Employment Term pursuant to Section 1 hereof, the Employment Term will expire on
the Extension Date that immediately follows the date of the notice of
non-extension.  For the avoidance of doubt, Executive’s election not to renew
shall not be deemed to waive any right of Executive under this Agreement prior
to the expiration of this Agreement, including Executive’s right to terminate
employment for Good Reason upon the occurrence, following the notice of
non-extension, of a subsequent event that otherwise would constitute Good Reason
under this Agreement.  Upon the expiration of the Employment Term and in the
event Executive continues employment with the Company, Executive will execute
the Company’s then-standard form of employment letter agreement.

 

g.             Notice of Termination.  Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination (as defined below) to the other
party hereto in accordance with Section 13(j) hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.  For
purposes of termination of employment in the case of Disability, date of
termination shall be 30 days from receipt by Executive of the Notice of
Termination and Executive has not returned to work.

 

h.             Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, if applicable, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and the board of directors (and any committees thereof) of
any of the Company’s affiliates.

 

i.              No Mitigation; No Offset.  In the event of any termination of
Executive’s employment under this Section 9, Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due to Executive under this Agreement on account of any compensation
attributable to any subsequent employment that he may obtain.

 

9

--------------------------------------------------------------------------------


 

j.              Return of Company Property.  Immediately following the date of
any termination of Executive’s employment, Executive or his personal
representative shall immediately return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, palm pilots and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients.

 

k.             Waiver and Release.  As a condition precedent to receiving the
compensation and benefits provided under Sections 9(b), 9(d) and 9(e) hereof,
Executive shall execute the waiver and release attached to this Agreement as
Exhibit A (the “Release”).  If the Release has not been executed and delivered
to the Company within 60 calendar days following termination of Executive’s
employment, the Company will cease to have any obligations to make any payments
or provide any benefits under Sections 9(b), 9(d) or 9(e) hereof, other than
Executive’s right to continued benefits under COBRA at Executive’s own cost.

 

10.           Non-Competition; Non-Solicitation.

 

a.             Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

 

(i)            During the Employment Term and, for a period of two years
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly, solicit or assist in
soliciting in competition with the Company or its affiliates, the business of
any client or prospective client:

 

(A)          with whom Executive had personal contact or dealings on behalf of
the Company or its affiliates during Executive’s employment;

 

(B)           with whom employees reporting to Executive have had personal
contact or dealings on behalf of the Company or its affiliates during
Executive’s employment; or

 

(C)           for whom Executive had direct or indirect responsibility during
Executive’s employment.

 

(ii)

 

(A)          During the Restricted Period, Executive will not himself or herself
perform, or provide management of, supervision of, or advice on any other
Person’s performance of, Competitive Responsibilities.  The term “Competitive
Responsibilities” means duties and responsibilities that (x) are the same as or
substantially similar to the duties and responsibilities Executive performed on
behalf of the Company or its Subsidiaries within the two-year period prior to
Executive’s termination date and (y) involve the development, marketing,
distribution, sale, or

 

10

--------------------------------------------------------------------------------


 

support of products or services that are competitive with the products or
services offered by the Company and its Subsidiaries as of Executive’s
termination date.

 

(B)           In addition to the restrictions in the preceding subsection,
during the Restricted Period, Executive will not engage in any activity, whether
as an officer, director, employee, consultant, partner, principal, member,
shareholder, owner, or agent on behalf of any Named Competitor.  The term “Named
Competitor” means the companies listed on Exhibit B hereto, including any
Subsidiaries, divisions, or controlled affiliates thereof.

 

(iii)          Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

 

(iv)          During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

 

(A)          solicit or encourage any employee of the Company or its affiliates
to leave the employment of the Company or its affiliates;

 

(B)           solicit from or encourage any consultant then under contract with
the Company or its affiliates to cease to work with the Company or its
affiliates; or

 

(C)           hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.

 

b.             It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in Sections 10 and 11 hereof to
be reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

11

--------------------------------------------------------------------------------


 

11.           Confidentiality.

 

(i)            Executive will not at any time (whether during or after
Executive’s employment with the Company) (A) retain or use for the benefit,
purposes or account of Executive or any other Person; or (B) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company and its affiliates (other than its professional advisers who are bound
by confidentiality obligations), any non-public, proprietary or confidential
information — including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals — concerning the past, current or future business, activities and
operations of the Company, its Subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Company.

 

(ii)           “Confidential Information” shall not include any information that
is (A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

(iii)          Upon termination of Executive’s employment with the Company for
any reason, Executive shall (A) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or affiliates; (B) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and Subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (C) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

 

(iv)          Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information  relating to a former employer or other third party without the
prior written permission of such third party.  Executive hereby indemnifies,
holds harmless and agrees to defend the Company and its officers, directors,
partners, employees, affiliates, agents and representatives from any breach of
the foregoing covenant.  Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and

 

12

--------------------------------------------------------------------------------


 

potential conflicts of interest.  Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times during the Employment Term bound by their most current
version.

 

12.           Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 10 or Section 11 hereof would be inadequate and the
Company would suffer irreparable damages as a result of such breach or
threatened breach.  In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

13.           Miscellaneous.

 

a.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles thereof.  Subject to Section 13(b) hereof, the
parties agree that the state and federal courts located in the State of  New
York shall have jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.

 

b.             Arbitration; Legal Fees.  Any disputes arising under or in
connection with this Agreement shall be resolved by binding arbitration, to be
held in New York City in accordance with the rules and procedures of the
American Arbitration Association.  Executive and the Company shall mutually
select the arbitrator.  If  Executive and the Company cannot agree on the
selection of an arbitrator, each party shall select an arbitrator and the two
arbitrators shall select a third arbitrator who shall resolve the dispute. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  All arbitration costs and all other costs,
including but not limited to reasonable attorneys’ fees incurred by each party,
shall be borne by the Company; provided, however, that if the arbitrator finds
that Executive’s claims are frivolous or without merit, then the arbitration
costs shall be shared equally by both parties and all other costs shall be borne
by the party incurring such cost.

 

c.             Indemnification.

 

(i)            The Company agrees that if Executive is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a director,
officer, employee, consultant or agent of the Company or any of its affiliates,
or is or was serving at the request of, or on behalf of, the Company as a
director, officer, member, employee, consultant or agent of another corporation,
limited liability corporation,

 

13

--------------------------------------------------------------------------------


 

partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee, consultant or agent of the Company or other
entity, the Company and its successors and/or assigns will indemnify, hold
harmless and defend Executive to the fullest extent permitted or authorized by
the Company’s certificate of incorporation or by-laws or, if greater, by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees reasonably incurred, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement and any reasonable cost and fees incurred in enforcing his rights to
indemnification or contribution, advancement of expenses or coverage under
directors’ and officers’ liability insurance policies) incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even though he has ceased to be a director, officer, member, employee,
consultant or agent of the Company or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators.  The Company shall
reimburse Executive for all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees; provided that Executive provides notice
to the Company prior to retaining counsel in connection with any Proceeding)
incurred by him in connection with any Proceeding promptly after receipt by the
Company of a written request for such reimbursement and appropriate
documentation associated with these expenses.  Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined by a final, non-appealable decision of a court of
competent jurisdiction that he is not entitled to be indemnified against such
costs and expenses.  The Company also agrees to have any successor to all or
substantially all of its business or assets to expressly agree to assume the
Company’s obligations under this Section 13(c).

 

(ii)           Neither the failure of the Company (including its Board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by
Executive under Section 13(c)(i) hereof that indemnification of Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption or inference that Executive has not met the
applicable standard of conduct.

 

(iii)          The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering Executive at a level, and on terms
and conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives or directors until such time as suits
against Executive are no longer permitted by law.  In all events, Executive
shall be covered, in respect of Executive’s activities as an officer, director
or employee of the Company or any of its affiliates, by the Company’s (or any of
its affiliates’) directors and officers liability insurance policy with a top
rated insurer with the usual coverage (with respect to scope and period) and
deductibles in a total policy amount not to be less than $10,000,000 or other
comparable policies, if any, obtained by the Company’s (or any of its
affiliates’) successors, to the fullest extent permitted by such policies.

 

(iv)          Nothing in this Section 13(c) shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses or coverage
under any

 

14

--------------------------------------------------------------------------------


 

directors’ and officers’ liability insurance policies Executive would otherwise
have under the Company’s  or any affiliate’s certificate of incorporation or
by-laws or under applicable law.

 

d.             Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  Any previous agreement or
understanding between Executive and the Company (or any Subsidiary or affiliate
of the Company) with respect to the employment of Executive by the Company
(including, but not limited to the Amended and Restated Employment Agreement
between Executive and the Company, dated as of November 10, 2009), and other
than outstanding equity, long-term incentive awards, or deferred compensation
arrangements (unless otherwise provided herein) is superseded by this
Agreement.  This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

 

e.             No Waiver.  The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement. 
Any waiver of this Agreement to be effective must be in writing specifically
referencing the provision being waived and signed by the party against whom the
waiver is being enforced.

 

f.              Severability; Survival.  In the event that any one or more of
the provisions of this Agreement or Annex A shall be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions of this Agreement or Annex A shall not be affected
thereby.  Subject to any limits on applicability contained therein, Sections
8-15 hereof and Annex A shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Term.

 

g.             Assignment.  This Agreement, and all of Executive’s rights and
obligations hereunder, shall not be assignable or transferred by Executive other
than his rights to payments or benefits hereunder, which may be transferred only
by will or the laws of descent and distribution, without the consent of the
Company.  This Agreement, and all of the Company’s rights and obligations
hereunder, shall not be assignable or transferred by the Company without the
consent of Executive except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or the sale or liquidation of all or substantially all of
the assets of the Company; provided, however, that the assignee or transferee is
the successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.

 

15

--------------------------------------------------------------------------------


 

h.             Compliance with IRC Section 409A.

 

(i)            The parties intend that any amounts payable under this Agreement,
and the Company’s and Executive’s exercise of authority or discretion hereunder
comply with the provisions of Section 409A so as not to subject Executive to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Section 409A.  In furtherance thereof, to the extent that any provision
hereof would result in Executive being subject to payment of the additional tax,
interest and tax penalty under Section 409A, the parties agree to amend this
Agreement in order to bring this Agreement into compliance with Section 409A;
without materially changing the economic value of the arrangements under this
Agreement to either party; and thereafter the parties interpret its provisions
in a manner that complies with Section 409A.  Notwithstanding the foregoing, no
particular tax result for Executive with respect to any income recognized by
Executive in connection with this Agreement is guaranteed.

 

(ii)           Notwithstanding any provisions of this Agreement to the contrary,
if Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of his or
her separation from service and if any portion of the payments or benefits to be
received by Executive upon separation from service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Agreement (the “Delayed Payments”) and benefits that would
otherwise be provided pursuant to this Agreement (the “Delayed Benefits”), in
each case, during the six-month period immediately following Executive’s
separation from service will instead be paid or made available on the earlier of
(i) the first day of the seventh month following the date of Executive’s
“separation from service” (within the meaning of Section 409A) and
(ii) Executive’s death (the applicable date, the “Permissible Payment Date”). 
The Company will also reimburse Executive for the after-tax cost incurred by
Executive in independently obtaining any Delayed Benefits (the “Additional
Delayed Payments”).

 

(iii)          Each payment under this Agreement is intended to be a “separate
payment” and not of a series of payments for purposes of Section 409A.

 

(iv)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination also constitutes a “separation from service”
(within the meaning of Section 409A) and the regulations thereunder, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the termination date.

 

(v)           With respect to any amount of expenses eligible for reimbursement
or the provision of any in-kind benefits under this Agreement, to the extent
such payment or benefit is required to be included in Executive’s gross income
for federal income tax purposes, such expenses (including expenses associated
with in-kind benefits) shall be reimbursed by the Company no later than
December 31st of the year following the year in which Executive incurs the
related expenses and in no event shall the reimbursements or in-kind benefits to
be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
shall Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit (the “Reimbursement Rules”).

 

16

--------------------------------------------------------------------------------


 

i.              Successors; Binding Agreement.  This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  The
Company will require any successor (whether direct or indirect, by purchase
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no succession had taken place.

 

j.              Notice.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

 

Verint Systems Inc.
330 South Service Road
Melville, NY 11747
Attention: Corporate Secretary

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

k.             Executive Representation.  Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

 

l.              Cooperation.  Executive shall, at the Company’s expense, provide
Executive’s reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) which relates to events occurring
during Executive’s employment hereunder.

 

m.            Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

n.             Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

17

--------------------------------------------------------------------------------


 

o.             Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i)            “Board” shall mean the Board of Directors of the Company.

 

(ii)           A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following subparagraphs shall have occurred:

 

(A)          the acquisition by any Non-Verint Person, entity or affiliated
group (other than Comverse), in one or a series of transactions, of more than
50% of the voting power of the Company, or the acquisition of all the common
stock of the Company (other than equity held by employees which is assumed in
such transaction) following which the common stock of the Company is no longer
publicly traded;

 

(B)           the requirement that any Non-Verint Person, entity or affiliated
group (other than Comverse) consolidate with its financial results the financial
results of the Company;

 

(C)           a merger or consolidation in which the holders of the Company’s
equity securities would not be holders of 50% or more of the voting power of the
merged or consolidated entity;

 

(D)          a sale of all or substantially all of the Company’s assets; or

 

(E)           during any period of two consecutive years, Incumbent Directors
cease to constitute at least a majority of the board.  “Incumbent Directors”
shall mean: (1) the directors who were serving at the beginning of such two-year
period, (2) any directors whose election or nomination was approved by the
directors referred to in clause (1) or by a director approved under this clause
(2), and (3) at any time that Comverse owns a majority of the voting power of
the Company, any director nominated by Comverse.

 

(iii)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(iv)          “Committee” shall mean the Compensation Committee of the Board.

 

(v)           “Comverse” shall mean Comverse Technology, Inc.

 

(vi)          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(vii)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

(viii)        “Non-Verint Person” means “Person” as defined in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, but excluding

 

18

--------------------------------------------------------------------------------


 

(A) the Company or any of its Subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a corporation owned, directly or indirectly,
by the shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(ix)           “Section 409A” means Section 409A of the Code and any proposed,
temporary or final regulation, or any other guidance, promulgated with respect
to Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

(x)            “Subsidiary” of any Person means another Person (other than a
natural Person), an aggregate amount of the voting securities, other voting
ownership or voting partnership interests, of which is sufficient to elect at
least a majority of the Board or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

14.           Assignment of Intellectual Property.

 

a.             Executive agrees that upon conception and/or development of any
idea, discovery, invention, improvement, software, writing or other material or
design that: (i) relates to the business of the Company or its Subsidiaries, or
(ii) relates to the Company’s or its Subsidiaries’ actual or demonstrably
anticipated research or development, or (iii) results from any work performed by
the Executive for the Company or its Subsidiaries, the Executive will assign to
the Company (or its designee) the entire right, title and interest in and to any
such idea, discovery, invention, improvement, software, writing or other
material or design.

 

b.             Executive has no obligation to assign any idea, discovery,
invention, improvement, software, writing or other material or design that the
Executive conceives and/or develops entirely on the Executive’s own time without
using the Company’s or its affiliates’ equipment, supplies, facilities, or trade
secret information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (i) relates to the business of the
Company or its Subsidiaries, or (ii) relates to the Company’s or its
Subsidiaries’ actual or demonstrably anticipated research or development, or
(iii) results from any work performed by the Executive for the Company or its
Subsidiaries.

 

c.             Executive agrees that any idea, discovery, invention,
improvement, software, writing or other material or design that relates to the
business of the Company or its Subsidiaries or relates to the Company’s or its
Subsidiaries’ actual or demonstrably anticipated research or development which
is conceived or suggested by the Executive, either solely or jointly with
others, within one year following termination of the Executive’s employment
under this Agreement (or any successor agreements) shall be presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Company’s equipment, supplies, facilities, and/or trade secrets
unless Executive can conclusively prove otherwise.

 

d.             In order to determine the rights of the Executive and the Company
in any idea, discovery, invention, improvement, software, writing or other
material, and to ensure the

 

19

--------------------------------------------------------------------------------


 

protection of the same, the Executive agrees that during the Executive’s
employment, and for one year after termination of the Executive’s employment
under this Agreement (or any successor agreements) the Executive will disclose
immediately and fully to the Company any idea, discovery, invention,
improvement, software, writing or other material or design conceived, made or
developed by the Executive solely or jointly with others.  The Company agrees to
keep any such disclosures confidential.  The Executive also agrees to record
descriptions of all work in the manner directed by the Company and agrees that
all such records and copies, samples and experimental materials will be the
exclusive property of the Company.

 

e.             Executive agrees that at the request of and without charge to the
Company, but at the Company’s expense, the Executive will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company (or its designee) and will assign to the
Company (or its designee) any application for letters patent or for trademark
registration made thereon, and to any common-law or statutory copyright therein;
and that the Executive will do whatever may be necessary or desirable to enable
the Company (or its designee) to secure any patent, trademark, copyright, or
other property right therein in the United States and in any foreign country,
and any division, renewal, continuation, or continuation in part thereof, or for
any reissue of any patent issued thereon.

 

f.              In the event the Company is unable, after reasonable effort, and
in any event after ten business days of exerting such reasonable efforts, to
secure the Executive’s signature on a written assignment to the Company of any
application for letters patent or to any common-law or statutory copyright or
other property right therein, whether because of the Executive’s physical or
mental incapacity or for any other reason whatsoever, the Executive irrevocably
designates and appoints the Chief Legal Officer and/or General Counsel of the
Company as the Executive’s attorney-in-fact to act on the Executive’s behalf to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, copyright
or trademark.

 

g.             Executive acknowledges that to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Executive during his or her
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company.  The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) Verint Systems
Inc., All Rights Reserved,” and will be in condition to be registered or
otherwise placed in compliance with registration or other statutory requirements
throughout the world.

 

15.           Signatories.  For purposes of Sections 9 (Termination) and 13
(Miscellaneous) hereof and Annex A hereto, Verint Americas Inc. agrees that if
the Company is unable to perform all or part of its obligations under this
Agreement (including Annex A) then Verint Americas Inc. will perform such
obligations of the Company in the same manner and to the same extent the Company
would be required to perform.

 

[Signature Page to follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

 

VERINT SYSTEMS INC.

 

EXECUTIVE

 

 

 

 

 

 

By

/s/ Jane O’Donnell

 

Signature:

/s/ Peter D. Fante

Name:

Jane O’Donnell

 

Name (print): Peter D. Fante

Title:

Senior Vice President, Human Resources

 

Date:

July 13, 2011

Date:

July 13, 2011

 

 

 

 

VERINT AMERICAS INC.

 

 

 

 

 

 

 

 

By:

/s/ Douglas Robinson

 

 

Name:

Douglas Robinson

 

 

Title:

Treasurer

 

 

Date:

July 13, 2011

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

This RELEASE (“Release”) dated this                                     day
between Verint Systems Inc. (the “Company”), and                           
(“Executive”).

 

WHEREAS, the Company and Executive previously entered into an amended and
restated employment agreement dated                   , 20       (the
“Employment Agreement”)

 

WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective                                     ; and

 

WHEREAS, pursuant to Section 9 and/or Annex A of the Employment Agreement,
Executive is entitled to certain compensation and benefits upon such
termination, contingent upon the execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and Executive agree as
follows:

 

1.             Executive, on Executive’s own behalf and on behalf of Executive’s
heirs, estate and beneficiaries, does hereby release the Company, and any of its
affiliates, and each past or present officer, director, agent, or employee of
any such entities (but with respect to any individual or agent, only in
connection with such individual’s or agent’s official capacity with the Company
or any affiliate and not in his or its personal capacity), from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of Executive’s employment with the Company or an affiliate
thereof, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, but not limited to, those which were, could
have been or could be the subject of an administrative or judicial proceeding
filed by Executive or on Executive’s behalf under federal, state, local or other
law, whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, benefits, any
form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, sexual preference, disability or age
discrimination), wrongful termination, emotional distress, pain and suffering,
breach of contract, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment.  If any court rules that such waiver of rights to
file, or have filed on Executive’s behalf, any administrative or judicial
charges or complaints is ineffective, Executive agrees not to seek or accept any
money damages or any other relief upon the filing of any such administrative or
judicial charges or complaints relating to any claim released by Executive
herein.  Executive relinquishes any right to future employment with the Company
or its affiliates and the Company and its affiliates shall have the right to
refuse to re-employ Executive without liability.  Executive acknowledges and
agrees that even though claims and facts in addition to those now known or
believed by Executive to exist may subsequently be discovered, it is Executive’s
intention to fully settle and release all claims

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

Executive may have against the Company and the persons and entities described
above, whether known, unknown or suspected.

 

2.             The Company and Executive acknowledge and agree that the release
contained in Paragraph 1 hereof does not, and shall not be construed to, release
or limit the scope of any existing obligation of the Company or any other person
or entity (i) to indemnify, advance expenses to, and hold Executive harmless
pursuant to applicable law or to the fullest extent permitted under the bylaws
and/or certificate of incorporation of Company, the Employment Agreement and, if
greater, the policies and procedures of Company that are presently in effect, or
otherwise, (ii) to cover Executive under any applicable directors’ and officers’
liability insurance policies or pursuant to Section 13(c) of the Employment
Agreement, (iii) to Executive with respect to the compensation, benefits and
entitlements due following termination pursuant to Section 9 or Annex A of the
Employment Agreement, (iv) with respect to any rights of Executive under,
arising or preserved by the Employment Agreement (including Annex A) which
survive termination of Executive’s employment, (v) to Executive and Executive’s
eligible, participating dependents or beneficiaries under any existing group
welfare or retirement plan of the Company in which Executive and/or such
dependents are participants, or (vi) with respect to any other vested benefits
or entitlements under the benefit plans, programs, policies, arrangements or
agreements of the Company or any of its affiliates (including without
limitation, Comverse), including without limitation any equity and/or long-term
incentive compensation plans, programs, policies, arrangements or agreements, in
accordance with the terms of such plans, programs, policies, arrangements or
related award agreements.

 

3.             Executive acknowledges that Executive has been provided at least
21 days to review the Release and has been advised to review it with an attorney
of Executive’s choice.  In the event Executive elects to sign this Release prior
to this 21-day period, Executive agrees that it is a knowing and voluntary
waiver of Executive’s right to wait the full 21 days.  Executive further
understands that Executive has seven days after the signing hereof to revoke
this Release by so notifying the Company in writing, such notice to be received
by the Corporate Secretary within the seven-day period.  Executive further
acknowledges that Executive has carefully read this Release, knows and
understands its contents and its binding legal effect.  Executive acknowledges
that by signing this Release, Executive does so of Executive’s own free will and
act and that it is Executive’s intention that Executive be legally bound by its
terms.

 

IN WITNESS WHEREOF, Executive has executed this Release on the date first above
written.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

Exhibit B

 

(Named Competitors)

 

“Named Competitors” shall mean the following companies, including any
Subsidiaries, divisions, or controlled affiliates thereof:

 

1.

NICE

2.

Autonomy

3.

Aspect

4.

Genesys

5.

Milestone

6.

Genetec

7.

March Networks

8.

Bosch Security Systems (video security business only)

9.

ETI

10.

JSI

11.

SS8

12.

Pen-Link

13.

Dedicated Microcomputer Limited

14.

Pelco

15.

Cisco Systems (video security business only)

16.

United Technologies Corp. (video security business only)

17.

Honeywell International (video security business only)

18.

Adsacom Inc.

19.

RCS S.R.L.

20.

Trovicor

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

Annex A

 

CHANGE IN CONTROL PROVISIONS

 

If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (i.e., excluding a termination by the Company for
Cause, by the Executive without Good Reason, or as a result of death or
Disability):

 

(a) upon, or within 12 months following, a Change in Control;

 

(b) at a time when the Company or Comverse is party to an agreement, the
consummation of which would result in the occurrence of a Change in Control
(whether or not a Change in Control actually occurs);

 

(c) within the six-month period preceding the entrance by the Company or
Comverse into an agreement, the consummation of which would result in the
occurrence of a Change in Control (whether or not a Change in Control actually
occurs), and such termination is made in contemplation of or in connection with
the potential Change in Control;

 

(d) within the nine-month period preceding the consummation of a Change in
Control, and such termination is made in contemplation of or in connection with
the potential Change in Control; or

 

(e) in connection with a Board resolution or consent authorizing the payment of
the amounts and benefits described in this Annex A;

 

(each, a “Change in Control Termination”), the Company shall pay Executive the
amounts, and provide Executive the benefits, described in the balance of this
Annex A (collectively, the “Change in Control Payments”) in addition to any
other severance payments or benefits otherwise payable to Executive under
Section 9(b) of the Agreement (unless otherwise indicated in Annex A), plus the
Accrued Rights.

 

For the avoidance of doubt, the provisions of Sections 2 and 4 of this Annex A
shall apply and be operative regardless of whether or not Executive’s employment
is terminated and the entirety of this Annex A shall form a part of the
Agreement whether or not referred to by the body of the Agreement.

 

For purposes of this Annex A (other than as provided in Section 2(i) of this
Annex A), no payment that would otherwise be made and no benefit that would
otherwise be provided, in each case, that would constitute deferred compensation
within the meaning of Section 409A, upon a termination of employment shall be
made or provided unless and until such termination of employment is also a
“separation from service,” as determined in accordance with Section 409A.

 

Annex A - 1

--------------------------------------------------------------------------------


 

1.             Change in Control Severance Payments

 

(a)               A lump sum cash payment equal to 50% of the Base Salary (as in
effect on the date of termination of Executive’s employment, or if higher, as of
the date immediately prior to the first event or circumstance constituting Good
Reason in connection with such departure), payable to Executive on the
60th calendar day following (i) termination of Executive’s employment in the
case of clauses (a) and (b) of the definition of “Change in Control
Termination”, (ii) the execution of the agreement referenced in clause (c) of
the definition of “Change in Control Termination” in the case of such clause
(c), (iii) the occurrence of the Change in Control in the case of clause (d) of
the definition of “Change in Control Termination” and (iv) the Board resolution
in the case of clause (e) of the definition of “Change in Control Termination”.

 

(b)              In lieu of the Pro Rata Bonus due under
Section 9(b)(iii)(B)(2) of the Agreement, a lump sum cash payment of a bonus
equal to a pro rata portion of the Target bonus (as in effect on the date of
termination of Executive’s employment, or if higher, as of the date immediately
prior to the first event or circumstance constituting Good Reason in connection
with such departure), if any, that Executive would have been entitled to receive
pursuant to Section 4 hereof in such year (if such year had been completed)
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment and, to the extent relevant to the
calculation of Executive’s bonus, Executive’s actual performance and assuming
that the Company’s actual performance through the date of Executive’s
termination were annualized through the end of such year, payable to Executive
on the 60th calendar day following (w) termination of Executive’s employment in
the case of clauses (a) and (b) of the definition of “Change in Control
Termination”, (x) the execution of the agreement referenced in clause (c) of the
definition of “Change in Control Termination” in the case of such clause (c),
(y) the occurrence of the Change in Control in the case of clause (d) of the
definition of “Change in Control Termination” and (z) the Board resolution in
the case of clause (e) of the definition of “Change in Control Termination”.

 

(c)               In lieu of the lump sum cash payment equal to the average
Annual Bonus due under Section 9(b)(iii)(B)(3) of the Agreement, a lump sum cash
payment equal to 150% of the Target bonus, or if higher, the Target bonus for
the year immediately prior to the year in which a Change in Control occurs,
payable to Executive on the 60th calendar day following (i) termination of
Executive’s employment in the case of clauses (a) and (b) of the definition of
“Change in Control Termination”, (ii) the execution of the agreement referenced
in clause (c) of the definition of “Change in Control Termination” in the case
of such clause (c), (iii) the occurrence of the Change in Control in the case of
clause (d) of the definition of “Change in Control Termination” and (iv) the
Board resolution in the case of clause (e) of the definition of “Change in
Control Termination”.  The amount of any payment pursuant to this
Section 1(c) will be reduced by the amount, if any, previously paid pursuant to
Section 9(b)(iii)(B)(3) of the Agreement.

 

(d)              As of Executive’s termination date, all outstanding equity
awards shall vest and become non-forfeitable, with any outstanding stock options
immediately vesting and

 

Annex A - 2

--------------------------------------------------------------------------------


 

becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by
Executive shall lapse, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards (including any “phantom”
awards) held by Executive shall lapse and be disregarded, and such awards shall
be settled in accordance with the terms of the plan and/or the applicable award
agreement; provided that (i) in event Executive holds one or more “tandem”
awards, only one side of each such tandem award shall vest (pursuant to the
terms and conditions of such awards) and (ii) notwithstanding the terms of the
plan or the applicable award agreements, if the Company determines that the
settlement of some or all of such awards in stock is not feasible at such time
(for legal, regulatory, or other reasons), such awards will instead be settled
in cash or cash-cancelled based on the fair market value of the Company’s stock
at such time (as determined in good faith by the Board); all amounts or shares
payable or deliverable under this paragraph to be paid or delivered to Executive
on the 60th calendar day following (i) termination of Executive’s employment in
the case of clauses (a) and (b) of the definition of “Change in Control
Termination”, (ii) the execution of the agreement referenced in clause (c) of
the definition of “Change in Control Termination” in the case of such clause
(c), (iii) the occurrence of the Change in Control in the case of clause (d) of
the definition of “Change in Control Termination” and (iv) the Board resolution
in the case of clause (e) of the definition of “Change in Control Termination”.

 

2.             Gross Up

 

(a)               Anything in the Agreement or Annex A to the contrary
notwithstanding, in the event that this Agreement becomes operative and it is
determined (as hereafter provided) that any payment (other than the Gross-Up
payments provided for in this Annex A) or distribution by the Company or any of
its affiliates to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement, Annex A, or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on or the vesting or exercisability of any of
the foregoing (all such payments and benefits, including the Change in Control
Payments, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (collectively, a “Gross-Up
Payment”).  The Gross-Up Payment will be in an amount such that, after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Total Payments.

 

(b)              Subject to the provisions of Section 2(f) of this Annex A, all
determinations required to be made under this Annex A, including whether an
Excise Tax is payable by Executive, Executive’s applicable tax rates and
deductions, and the amount of such

 

Annex A - 3

--------------------------------------------------------------------------------


 

Excise Tax and whether a Gross-Up Payment is required to be paid by the Company
to Executive and the amount of such Gross-Up Payment, if any, will be made by a
nationally recognized accounting firm (the “National Firm”) selected by
Executive and reasonably acceptable to the Company.  Executive will direct the
National Firm to submit its determination and detailed supporting calculations
to both the Company and Executive within 30 calendar days after the termination
of Executive’s employment, if applicable, and any such other time or times as
may be requested by the Company or Executive.  If the National Firm determines
that any Excise Tax is payable by Executive, the Company will pay the required
Gross-Up Payment to Executive as provided in Section 2(h) of this Annex A.  If
the National Firm determines that no Excise Tax is payable by Executive with
respect to any material benefit or amount (or portion thereof), it will, at the
same time as it makes such determination, furnish the Company and Executive with
an opinion that Executive has substantial authority not to report any Excise Tax
on Executive’s federal, state or local income or other tax return with respect
to such benefit or amount.  As a result of the uncertainty in the application of
Section 4999 of the Code and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
National Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Section 2(f) of this Annex A and Executive thereafter is required to make a
payment of any Excise Tax, Executive will direct the National Firm to determine
the amount of the Underpayment that has occurred and to submit its determination
and detailed supporting calculations to both the Company and Executive as
promptly as possible.  Any such Underpayment will be promptly paid by the
Company to, or for the benefit of, Executive after receipt of such determination
and calculations as provided in Section 2(h) of this Annex A.

 

(c)               The Company and Executive will each provide the National Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
National Firm, and otherwise cooperate with the National Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by this Annex A.  Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and Executive.

 

(d)              The federal, state and local income or other tax returns filed
by Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by
Executive.  Executive will report and make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. 
If prior to the filing of Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, Executive
will within ten business days pay to the Company the amount of such reduction.

 

Annex A - 4

--------------------------------------------------------------------------------


 

(e)               The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by this Annex A
will be borne by the Company.  If such fees and expenses are initially paid by
Executive, the Company will reimburse Executive the full amount of such fees and
expenses after receipt from Executive of a statement therefor and reasonable
evidence of Executive’s payment thereof as provided in Section 2(h) of this
Annex A.

 

(f)               Executive will notify the Company in writing of any claim by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment.  Such
notification will be given as promptly as practicable but no later than
10 business days after Executive actually receives notice of such claim and
Executive will further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by Executive).  Executive will not pay such claim prior to the expiration
of the 30-calendar-day period following the date on which Executive gives such
notice to the Company or, if earlier, the date that any payment of amount with
respect to such claim is due.  If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive will:

 

(A)                      provide the Company with any written records or
documents in Executive’s possession relating to such claim reasonably requested
by the Company;

 

(B)                        take such action in connection with contesting such
claim as the Company reasonably requests in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;

 

(C)                        reasonably cooperate with the Company in good faith
in order effectively to contest such claim; and

 

(D)                       permit the Company to participate in any proceedings
relating to such claim;

 

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this Section 2(f), the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Section 2(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that Executive may participate therein at Executive’s own
cost and expense) and may, at its option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court

 

Annex A - 5

--------------------------------------------------------------------------------


 

of initial jurisdiction and in one or more appellate courts, as the Company
determines; provided, however, that if the Company directs Executive to pay the
tax claimed and sue for a refund, the Company will advance the amount of such
payment to Executive on an interest-free basis and will indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(g)              If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 2(f) of this Annex A, Executive receives any refund
with respect to such claim, Executive will (subject to the Company’s complying
with the requirements of Section 2(f) of this Annex A) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after any taxes applicable thereto).  If, after the receipt by Executive
of an amount advanced by the Company pursuant to Section 2(f) of this Annex A, a
determination is made that Executive is not entitled to any refund with respect
to such claim and the Company does not notify Executive in writing of its intent
to contest such denial or refund prior to the expiration of 30 calendar days
after such determination, then such advance will be forgiven and will not be
required to be repaid and the amount of any such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to Executive pursuant to this Annex A.

 

(h)              Notwithstanding any other provision of this Annex A to the
contrary, but subject to Section 13(h) of the Agreement, all taxes and expenses
described in this Annex A will be paid or reimbursed within five business days
after Executive submits evidence of incurrence of such taxes and/or expenses;
provided that in all events such reimbursement will be made on or before the
last day of the year following (a) the year in which the applicable taxes are
remitted or expenses are incurred or (b) in the case of reimbursement of
expenses incurred due to a tax audit or litigation in which there is no
remittance of taxes, the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation, in
accordance with Treasury Regulation §1.409A-3(i)(1)(v).  Executive will be
required to submit all requests for reimbursements no later than 30 days prior
to the last day for reimbursement described in the prior sentence.  Each
provision of reimbursements pursuant to this Annex A will be considered a
separate payment and not one of a series of payments for purposes of
Section 409A.  Any expense reimbursed by the Company in one taxable year in no
event will affect the amount of expenses required to be reimbursed by the
Company in any other taxable year.

 

(i)                The Company’s obligation to make the Gross-Up Payment under
Section 2(a) of this Annex A will not be conditioned upon Executive’s
termination of employment.

 

Annex A - 6

--------------------------------------------------------------------------------


 

3.             If Executive’s employment terminates and such termination is a
Change in Control Termination, then notwithstanding the provisions of Sections 1
and 2 of this Annex A, the Company shall deposit any and all cash amounts
payable or shares (or cash proceeds thereof) deliverable to Executive under
Section 9(b)(iii) of the Agreement (including any amount due under
Section 9(b)(iii) of the Agreement if a Delayed Payment would result in the
payment being made after the Change in Control), and Sections 1(a), 1(b), 1(c),
1(d) or 2(a) of this Annex A (including any estimated Delayed Payments (as
defined in Section 13(h) of the Agreement) and estimated Additional Delayed
Payments (as defined in Section 13(h) of the Agreement)) into an irrevocable
grantor trust (established pursuant to a trust agreement approved by the Board
in good faith) (the “Grantor Trust”)) not later than the 10th business day
following Executive’s termination date.  From and after such time until the
payment of all amounts from the Grantor Trust, the Company shall deposit
additional amounts into the Grantor Trust on a monthly basis equal to the
interest accrued on the cash amounts contained therein (including the interest
paid previously) at the United States five-year Treasury Rate, and the amounts
and property held in the Grantor Trust shall be paid/delivered to Executive (in
accordance with the terms of the Grantor Trust) on the payment/delivery dates
specified in Section 9(b)(iii) of the Agreement and Sections 1 and 2 of this
Annex A, or if required by Section 13(h) of the Agreement, on the Permissible
Payment Date (as defined in Section 13(h) of the Agreement).

 

4.             The Company shall pay to Executive all reasonable legal fees and
expenses incurred by Executive in disputing any issue under Section 9(e) of the
Agreement or this Annex A relating to the termination of Executive’s employment
or in seeking in good faith to interpret, obtain or enforce any benefit or right
provided by Section 9(e) of the Agreement or this Annex A, in each case,
regardless of the outcome.  Such payments shall be made within five days (but in
any event no later than December 31st of the year following the year in which
Executive incurs the expenses) after delivery of Executive’s written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require; provided that (a) the amount of such legal fees
and expenses that the Company is obligated to pay in any given calendar year
shall not affect the legal fees and expenses that the Company is obligated to
pay in any other calendar year, (b) Executive’s right to have the Company pay
such legal fees and expenses may not be liquidated or exchanged for any other
benefit, and (c) Executive shall not be entitled to reimbursement unless
Executive has submitted an invoice for such fees and expenses at least ten days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred.

 

Annex A - 7

--------------------------------------------------------------------------------


 

Schedule I
to Amended and Restated Employment Agreement

 

Name of Executive:  Peter D. Fante

 

1.                                       Position: Chief Legal Officer. 
Executive shall also serve as the Company’s Chief Compliance Officer, provided
that it will not constitute “Good Reason” under the Agreement if the Company
appoints someone else Chief Compliance Officer to the extent that: (i) such
person reports to the Executive or (ii) such appointment is made, or the
reporting line for such person is established, at the request of a law
enforcement or regulatory agency.

 

2.                                       Annual Base Salary: $345,000

 

3.                                       Annual Bonus Target: $167,500

 

4.                                       Annual Vacation:  Four weeks

 

5.                                       Perquisites (if any):  Annual $12,000
car allowance

Annual $8,000 reimbursement for legal, tax and financial counsel

 

6.                                       Months of severance:  12

 

7.                                       Multiplier for bonus in the event of
severance: 100%.

 

8.                                       Months of COBRA reimbursement on
termination without Cause, resignation for Good Reason, or death:  12

 

Schedule I - 1

--------------------------------------------------------------------------------